Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2017

                                       No. 04-16-00756-CR

                                  In re Hisidoro D. RAMON, JR.,

                     From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B15-33
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice


       Relator's motion for extension of time to file motion for rehearing is hereby GRANTED.
Time is extended to January 20, 2017.


           It is so ORDERED on January 5, 2017.

                                                     PER CURIAM



           ATTESTED TO: _______________________________
                        Keith E. Hottle, Clerk